Citation Nr: 1132950	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-37 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Veteran represented by:     The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979 and from April 1986 to October 1989.  The appellant is his former spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the October 2009 substantive appeal, the appellant requested a travel board hearing.  A hearing was scheduled for September 3, 2010, and the appellant was notified of the hearing in an August 2010 letter.  She failed to appear for the September 2010 hearing and has not provided good cause for her non-attendance.  She has also not requested that the hearing be rescheduled.  Thus, the request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (d) (2010).


FINDING OF FACT

The appellant and the Veteran divorced in May 2008; she is not his spouse.  


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA compensation benefits are not met.  38 U.S.C.A. §§ 101, 5307 (West 2002); 38 C.F.R. §§ 3.57, 3.205, 3.206, 3.450, 3.451 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The facts in this case are not in dispute.  The appellant and the Veteran were married in January 1982 and divorced in May 2008.  The appellant contends that she is entitled to an apportionment of the Veteran's disability compensation benefits as they were married at the time the Veteran was awarded service connection and compensation for a psychiatric disability.  The appellant has also contended that she and her three children were subject to the Veteran's erratic and violent behavior stemming from his service-connected disability during their marriage.  

VA regulations provide for two types of apportionments; a 'general' apportionment paid under the circumstances set forth in 38 C.F.R. § 3.450, and a 'special' apportionment paid under the circumstances set forth in 38 C.F.R. § 3.451.  Both types of apportionments are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.  The term 'spouse' means a person of the opposite sex who is a wife or husband.  38 U.S.C.A. § 101(31). 

The Veteran informed VA of his divorce from the appellant in June 2008 and she was removed as a dependent from his disability compensation benefits.  Similarly, the appellant has maintained throughout the claims period that she and the Veteran are divorced.  Although the record does not contain a copy of the divorce decree, the Board finds that information provided by the appellant in February and March 2009 statements, as well as information from the Veteran in June 2008, is sufficient to establish the dissolution of their marriage in accordance with 38 C.F.R. § 3.204(a)(1). 

The record therefore establishes that the appellant is no longer the Veteran's wife, and the Board must conclude that she was not the Veteran's 'spouse' as of May 2008.  Therefore, she has no legal basis for an apportionment of the Veteran's VA compensation benefits.  38 U.S.C.A. § 101(31).  In addition, while the record reflects that the Veteran and the appellant have three children, they were legal adults at the time of the May 2008 divorce.  Therefore, it does not appear the appellant would have a claim for apportionment  on behalf of the Veteran's children.  See 38 C.F.R. § 3.57(a)(i).  

The Board has considered the appellant's contentions, however, the legal criteria governing entitlement to an apportionment  of the Veteran's VA compensation benefits are clear and specific.  The Board is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws.  See 38 U.S.C.A. § 7104(c).  See generally Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (the Board must apply 'the law as it exists ...').  As the law in this case is dispositive, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Duties to Notify and Assist

This appeal concerns a benefit provided under chapter 53 of title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  VA rules do, however, include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102.

A claim for an apportionment is a 'contested claim,' and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  The applicable contested claims procedures were followed in this case as both the appellant and the Veteran received notice of the March 2009 denial of the claim for apportionment, information regarding the right and time limit for initiation of an appeal, and notice of the appellant's April 2009 notice of disagreement.  In addition, both parties were issued a statement of the case (SOC) in August 2009.  Although the Veteran was not provided notice of the content of the appellant's October 2009 substantive appeal, 38 C.F.R. § 19.102 limits such notification to information that could directly affect the payment of potential benefits.  In this case, the statement included on the appellant's substantive appeal that the Veteran exhibited violent behavior during their marriage did not affect the Board's determination that an apportionment was not warranted.  VA also afforded both parties the opportunity (if desired) to give testimony at a hearing.  The Board therefore finds that VA has complied with the procedural regulations governing claims for apportionment. 


ORDER

Entitlement to an apportionment of the Veteran's VA compensation benefits is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


